Petition for Writ of Mandamus Denied and
Memorandum Opinion filed December 31, 2009
                                                                  
                                   
In
The
Fourteenth
Court of Appeals

NO. 14-09-00988-CR

 
In Re Michael Wayne McVicker,
Relator

 

ORIGINAL
PROCEEDING

WRIT OF MANDAMUS

MEMORANDUM
 OPINION
On November 20, 2009, relator, Michael Wayne McVicker,
filed a petition for writ of mandamus in this Court.  See Tex. Gov’t
Code Ann. §22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the
petition, relator asks this Court to compel the Honorable Belinda Hill,
presiding judge of the 230th District Court of Harris County, to rule on his
motion for judgment nunc pro tunc for additional time credit.
On November 16, 2009, the trial court signed an order
granting credit for jail time nunc pro tunc.  Relator’s request for relief is
moot.
Accordingly, we deny relator’s petition for writ of
mandamus.
                                                                                    PER
CURIAM
Panel consists of Justices Yates, Frost, and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b).